Citation Nr: 1615214	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  06-345 27A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to disability rating in excess of 20 percent for psychophysiological gastrointestinal disturbance with duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, in relevant part, denied the Veteran's claim for an increased rating for his service-connected psychophysiological GI disturbance with duodenal ulcer.  The Veteran disagreed with that decision and perfected an appeal.

In a March 2012 decision, the Board increased the rating for the Veteran's psychophysiological GI disturbance with duodenal ulcer to 20 percent.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  As discussed in further detail below, the Court vacated the Board's determination and remanded the matter for further consideration.

In December 2011, the Veteran testified before Veterans Law Judge Flowers at a Board Hearing via videoconference.  A transcript of that hearing is of record.  Veteran's Law Judge Flowers is no longer employed by the Board and the case was reassigned to the undersigned Veteran's Law Judge.  A March 2014 correspondence notified the Veteran of this fact and gave him the opportunity to request another Board hearing.  In an April 2014 correspondence, the Veteran requested another hearing before the undersigned Veteran's Law Judge via videoconference.  Upon Board remand, the Veteran withdrew that request.  See Letter from Veteran's representative dated May 20, 2015 and Statement in Support of Claim dated May 20, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Prior to appellate consideration of the Veteran's claim, further development is necessary.  

The Veteran is service connected for psychophysiological gastrointestinal disturbance with duodenal ulcer, currently rated at 20 percent, effective January 21, 2005.  The Veteran is also service-connected for major depressive disorder (MDD), secondary to his psychophysiological gastrointestinal disturbance with duodenal ulcer.  The Veteran's MDD was initially rated 70 percent, effective March 25, 2009; however, it is currently rated 100 percent, effective April 27, 2012.

In March 2012, the Board issued a decision increasing the 10 percent rating for the Veteran's GI disturbance to 20 percent.  See Board Decision dated March 1, 2012.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  The Veteran averred that the level of severity of his GI disturbance was much worse than contemplated by the 20 percent rating.  Specifically, the Veteran claimed that his mental conditions are the dominate aspect of his GI disorder, which entitled him to a rating higher than 20 percent.  See Veteran's Reply Brief, pp. 1-3.

In a July 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case for reajudication pursuant to the instruction therein.  The Court found that the Board had not provided adequate analysis on the psychiatric aspects of the Veteran's psychophysiological disability in support of its denial of an increased evaluation in excess of 20 percent for his GI distrubance.  More specifically, the Board failed to consider 38 C.F.R. § 4.126(d), which would have required a determination as to whether the Veteran's mental aspect was the more dominant aspect of the Veteran's service-connected disability.  

The claims file reflects current diagnoses of MDD, panic disorder without agoraphobia, anxiety disorder NOS, adjustment disorder, chronic mild anxiety, adjustment disorder with anxiety, and phase of life disorder.  See VA Treatment Records dated September 13, 2006 and May 1, 2009.  However, the record does not address which of the Veteran's mental conditions, if any, were and currently are a dominant aspect of his service-connected GI disorder.  

Furthermore, the Veteran's 20 percent rating for psychophysiological gastrointestinal disturbance with duodenal ulcer dates back to January 2005.  If in fact the Veteran's mental conditions, to include MDD, were a dominant aspect of his GI disturbance, a retroactive rating under a more appropriate Diagnostic Code may be warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records and associate them with the claims file.

2. The RO must secure a VA retrospective medical opinion from the appropriate clinician.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  All necessary studies should be conducted.  The entire claims folder should be available to and reviewed by the examiner.  A complete medical history should be elicited.  If additional testing is required, a qualified examiner should provide the additional testing or examination necessary. 

	(a) The examiner should determine the current severity of the Veteran's Major Depressive Disorder and other mental disorders he may have.  The examiner should document all subjective and objectively observed symptoms, and assign all appropriate diagnoses to those symptoms based on the DSM-5 criteria.   

	(b) For the relevant time period of 2005 to the present, the examiner should provide an opinion as to which of the Veteran's mental disorders, if any, are attributable to his service-connected psychophysiological gastrointestinal disturbance with duodenal ulcer, and which mental disorders are stand-alone disorders, unrelated to his service-connected disability.  Any opinions should be accompanied by a rationale, which should specifically name which psychiatric manifestation, if any, was the dominate aspect of the Veteran's disability at a specific point in time, if at all.

3. Following completion of the above development requested, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


